1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   ALFRED BROWN,                                   )   Case No.: 1:19-cv-00835-AWI-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER RESCHEDULING SETTLEMENT
13          v.                                           CONFERENCE FROM DECEMBER 19, 2019,
                                                     )   TO FEBRUARY 20, 2020 AT 9:30 A.M.
14                                                   )
     DR. NGOZI IGBINOSA, et al.,
                                                     )   [ECF No. 23]
15                                                   )
                    Defendants.                      )
16                                                   )
                                                     )
17                                                   )
18          Plaintiff Alfred Brown is appearing pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20          This case is currently set for settlement conference before United States Magistrate Judge
21   Barbara A. McAuliffe on December 19, 2019, at 9:30 a.m.
22          Today, the Court was advised that Plaintiff cannot presently be transported to the Court on this
23   date. Generally, the Court allows inmates to appear telephonically for pretrial proceedings; however,
24   the Court finds that settlement conferences are not productive without the ability to have face to face
25   contact with the participants. Therefore, the Court requires the parties to personally appear for
26   settlement conferences. The Court’s past experience has demonstrated that the California Department
27   of Corrections telephone and/or video conferencing system can be unreliable; and therefore it is
28   insufficient for the purposes of conducting a settlement conference. Thus, the Court finds that it is not
                                                         1
1    practicable to allow an inmate to appear by telephone or video at a settlement conference.

2    Accordingly, the Court finds it necessary to reschedule the settlement conference to February 20,

3    2020, at 9:30 a.m. to allow the facility to coordinate the transportation of Plaintiff. The Court will

4    issue the necessary writ of habeas corpus ad testificandum in due course.

5
6
7    IT IS SO ORDERED.

8    Dated:    December 17, 2019
9                                                       UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
